229 F.2d 959
56-1 USTC  P 9182
Marcus HACKERMAN, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12441.
United States Court of Appeals Sixth Circuit.
Dec. 19, 1955.

Llewellyn A. Luce, Washington, D.C., Theodore Hudson, Nashville, Tenn., for petitioner.
H. Brian Holland, R. P. Hertzog, Rollin H. Transue, Ellis N. Slack, George F. Lynch and Mayer Rothwacks, Washington, D.C., for respondent.
Before MARTIN, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard on a petition for review filed by the taxpayer; and due consideration having been given the oral arguments and briefs of both the taxpayer and the Commissioner and, likewise, the entire record in the cause;


2
The decision of the Tax Court holding that there are deficiencies as stated in the income tax of the petitioner for the years 1946 and 1947 is sustained, upon the basis of its findings of fact and for the reasons given in its opinion.


3
It is so ordered.